After filing the decision herein directing the court below to enter judgment in favor of defendants (appellants) notwithstanding the verdict, plaintiff was permitted to argue a motion to modify the decision to granting a new trial instead of judgment non obstante. The motion is denied on the ground that the record discloses that there is no available evidence which would refute the obvious negligence of plaintiff's decedent in driving his car against or in front of defendants' streetcar in plain sight of decedent for more than 600 feet before the point of collision. *Page 337